  Case: 4:18-cr-00995-JMB Doc. #: 32 Filed: 10/07/19 Page: 1 of 2 PageID #: 70



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION


UNITED STATES OF AMERICA,               )
                                        )
                       Plaintiff,       )
                                        )   Case No. 4:18CR0995 JMB
v.                                      )
                                        )
TRACY JO SMITH,                         )
                                        )
                      Defendant.        )


          NOTICE OF INTENT TO WAIVE PRETRIAL MOTIONS


      Comes now Defendant Tracy Jo Smith, through           attorney Charles J

Banks, Assistant Federal Public Defender, having been fully advised of her

right to file pre-trial motions and to have an evidentiary hearing thereon

hereby states that there are no issues that        wishes to raise by way of

pre-trial motions in this cause. Counsel has personally discussed this matter

with the Defendant and the Defendant agrees and concurs in the decision

not to raise any issues by way of pre-trial motions.




                                       1
  Case: 4:18-cr-00995-JMB Doc. #: 32 Filed: 10/07/19 Page: 2 of 2 PageID #: 71




                                    Respectfully submitted,


                                    /s/Charles J Banks
                                    CHARLES J BANKS       60027 MO
                                    Assistant Federal Public Defender
                                    1010 Market Street - Suite 200
                                    St. Louis, Missouri 63101
                                    Telephone 314-241-1255
                                    FAX: 314-421-3177
                                    E-Mail: charles_banks@fd.org

                                    ATTORNEY FOR DEFENDANT



                         CERTIFICATE OF SERVICE


I hereby certify that on 10/07/2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the Office of the United States Attorney.




                                    /s/ Charles J Banks
                                    CHARLES J BANKS 60027 MO




                                       2
